Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/17/2020, 06/15/2021, and 01/13/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6-7, 16, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “the wireless circuit…for which the frequency band of the radio signal is higher” in claim 3 is a relative term which renders the claim indefinite. The term “higher” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 7, 16, and 19-20 recite similarly indefinite claim language and are therefore rejected for similar reasons as stated with respect to claim 3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7, 14-16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasagawa et al. (US 2003/0214447; “Sasagawa”) in view of Pilat et al. (US 2016/0020813; “Pilat”) .
Regarding claim 1, Sasagawa teaches an on-vehicle transmission system mounted on a vehicle [Sasagawa ¶ 0038, Figs. 3 & 4: antenna case 110 is covered by an antenna cover 120 and is installed on the roof of a motor vehicle 200 (see Fig. 4), wherein the antenna case houses antenna unit 101 and circuit 102 (see Fig. 3)], the on- vehicle transmission system comprising: 
an antenna-side circuit unit including a plurality of wireless circuits connected in series and configured to receive radio signals in frequency bands different from each other [Sasagawa ¶ 0028, Fig. 2: antenna system comprises four antennas 11a to 11d, wherein the antenna 11a receives GPS radio waves, the antenna 11b receives radio waves for a satellite digital audio radio service (SDARS), the antenna 11c receives radio waves for a vehicle information communication system (VICS), and the antenna 11d receives radio waves for dedicated short range communication (DSRC); see also Fig. 2 showing each antenna 11a-11d (and circuity 13a-13d/14a-14d) connected in series], 
the antenna-side circuit unit configured to combine the radio signals received by the respective wireless circuits and output a resultant radio signal [Sasagawa ¶ 0028: four radio signals are received by antennas 11a to 11d and are multiplexed, and the multiplexed radio signals (i.e. resultant signal) are transmitted through a fiber-optic cable 15d]; and 
a path part configured to transmit the radio signal resulting from the combination and received from the antenna-side circuit unit, to an on-vehicle device [Sasagawa ¶ 0038, Figs. 3 & 4: multiplexing part 21b and the multiplexing part 21c are connected by the fiber-optic cable 15b, and the multiplexing part 21c and the multiplexing part 21d are connected by the fiber-optic cable 15c. The fiber-optic cable 15d, which is connected to the multiplexing part 21d, is laid from the point where the antenna case 110 is installed to the point where the main body of the antenna system is installed, for example, in the trunk or the like (here, the fibre-optic cable is analogous to a path part)],
wherein in the antenna-side circuit unit, each wireless circuit is connected according to an order determined for each wireless circuit [Sasagawa ¶ 0028, Fig. 2: antenna system comprises four antennas 11a to 11d connected in series as shown in Fig. 2 (here, the antennae are connected in an order)].
However, Sasagawa does not explicitly disclose the path part configured to transmit the radio signal received from the antenna-side circuit unit to an on-vehicle device side mounted on the vehicle.
However, in a similar field of endeavor, Pilat teaches path part configured to transmit the radio signal received from the antenna-side circuit unit to an on-vehicle device side mounted on the vehicle [Pilat ¶ 0015, Fig. 2: remote receive antennas 24 are configured to receive a signal from the portable transmitter 22 and to communicate the signal through a cable 28 (i.e. a path part) to the transceiver module 25; ¶ 0012: transceiver module 25 may be mounted to the bumper or other external vehicle component (i.e. side mounted on-vehicle device)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of combining received signals from multiple antennae connected in series and transmitting said signal to a on-vehicle device as taught by Sasagawa with the system comprising multiple vehicle mounted antennae transmitting received signals along a path to a side mounted on-vehicle device as taught by Pilat.  The motivation to do so would be to facilitate enhanced communication between a communication system and a remote device [Pilat ¶ 0012].
Regarding claim 2, Sasagawa in view of Pilat teaches the on-vehicle transmission system according to claim 1, wherein, in the antenna-side circuit unit, the wireless circuit capable of receiving radio signals in a plurality of frequency bands is connected at an end farthest from the path part [Sasagawa ¶ 0029: antenna 11a-11d (see ¶ 0028: receiving signals in different bands) is shown at farthest end of optical transmission side away from fibre-optic cable 15d (i.e. the path part)].
Regarding claim 3,  Sasagawa in view of Pilat teaches the on-vehicle transmission system according to claim 2, wherein, in the antenna-side circuit unit, the wireless circuit, other than the wireless circuit connected at the farthest end, for which the frequency band of the radio signal is higher is connected at a side closer to the path part [Sasagawa ¶ 0028, Fig. 2: antenna system comprises four antennas 11a to 11d, wherein the antenna 11a receives GPS radio waves, the antenna 11b receives radio waves for a satellite digital audio radio service (SDARS operates no higher than 2345 MHz), the antenna 11c receives radio waves for a vehicle information communication system (VICS operates no higher than 5.8GHz band), and the antenna 11d receives radio waves for dedicated short range communication (DSRC operates in the 5.9GHz band, i.e., the closer circuit to fibre-optic cable 15d)].
Regarding claim 7, Sasagawa in view of Pilat teaches the on-vehicle transmission system according to claim 1, wherein, in the antenna-side circuit unit, the wireless circuit for which the frequency band of the radio signal is higher is connected at a side closer to the path part [Sasagawa ¶ 0028, Fig. 2: antenna system comprises four antennas 11a to 11d, wherein the antenna 11a receives GPS radio waves, the antenna 11b receives radio waves for a satellite digital audio radio service (SDARS), the antenna 11c receives radio waves for a vehicle information communication system (VICS), and the antenna 11d receives radio waves for dedicated short range communication (DSRC)(here, one of ordinary skill in the art would understand that the operating bands of DSRC, VICS, SDAR, and GPS are known in the art, wherein the operating band of DCRC is higher than the operating band of VICS, SDARS, and GPS; see also sec. # of the present Office Action, Kayaga discloses the known operating bands of DCRC at 5.9GHz, VICS at 2.5GHz, SDARS at 2.34 or 2.6GHz, and GPS at 1575.42MHz)].
Regarding claim 14,  Sasagawa teaches an on-vehicle transmission system mounted on a vehicle [Sasagawa ¶ 0038, Figs. 3 & 4: antenna case 110 is covered by an antenna cover 120 and is installed on the roof of a motor vehicle 200 (see Fig. 4), wherein the antenna case houses antenna unit 101 and circuit 102 (see Fig. 3)], the on-vehicle transmission system comprising: 
a path part configured to transmit a radio signal received from an antenna side mounted on the vehicle, to an on-vehicle device [Sasagawa ¶ 0038, Figs. 3 & 4: multiplexing part 21b and the multiplexing part 21c are connected by the fiber-optic cable 15b, and the multiplexing part 21c and the multiplexing part 21d are connected by the fiber-optic cable 15c. The fiber-optic cable 15d, which is connected to the multiplexing part 21d, is laid from the point where the antenna case 110 is installed to the point where the main body of the antenna system is installed, for example, in the trunk or the like (here, the fibre-optic cable is analogous to a path part)]; and 
an on-vehicle-device-side circuit unit including a plurality of wireless circuits connected in series and configured to receive radio signals in frequency bands different from each other [Sasagawa ¶ 0028, Fig. 2: antenna system comprises four antennas 11a to 11d, wherein the antenna 11a receives GPS radio waves, the antenna 11b receives radio waves for a satellite digital audio radio service (SDARS), the antenna 11c receives radio waves for a vehicle information communication system (VICS), and the antenna 11d receives radio waves for dedicated short range communication (DSRC); see also Fig. 2 showing each antenna 11a-11d (and circuity 13a-13d/14a-14d) connected in series], 
the on-vehicle-device-side circuit unit configured to split the radio signal from the path part and provide resultant radio signals to the respective wireless circuits, wherein in the on-vehicle-device-side circuit unit [Sasagawa ¶¶ 0032-0035: demultiplexing part 22a/22b/22c/22d demultiplexes only the optical signal with the wavelength λa/ λb/ λc/ λd, respectively, from the optical signals input from the fiber-optic cable 15d and outputs the demultiplexed signal to the light receiving part 16a/16b/16c/16d (here, the combined signal of path 15d is split into individual radio signals corresponding to respective radio technologies), respectively and outputs the electrical signal to the main body of the GPS/SDARS/VICS/DSRC, respectively (here, the main body of one of GPS/SDARS/VICS/DSRC is analogous to an on-vehicle-device-side circuit unit)], 
each wireless circuit is connected according to an order determined for each wireless circuit [Sasagawa ¶ 0028, Fig. 2: antenna system comprises four antennas 11a to 11d connected in series as shown in Fig. 2 (here, the antennae are connected in an order)].
However, Sasagawa does not explicitly disclose the path part configured to transmit the radio signal received from the antenna-side circuit unit to an on-vehicle device side mounted on the vehicle.
However, in a similar field of endeavor, Pilat teaches path part configured to transmit the radio signal received from the antenna-side circuit unit to an on-vehicle device side mounted on the vehicle [Pilat ¶ 0015, Fig. 2: remote receive antennas 24 are configured to receive a signal from the portable transmitter 22 and to communicate the signal through a cable 28 (i.e. a path part) to the transceiver module 25; ¶ 0012: transceiver module 25 may be mounted to the bumper or other external vehicle component (i.e. side mounted on-vehicle device)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of combining received signals from multiple antennae connected in series and transmitting said signal to a on-vehicle device as taught by Sasagawa with the system comprising multiple vehicle mounted antennae transmitting received signals along a path to a side mounted on-vehicle device as taught by Pilat.  The motivation to do so would be to facilitate enhanced communication between a communication system and a remote device [Pilat ¶ 0012].
Regarding claim 15,  Sasagawa in view of Pilat teaches the on-vehicle transmission system according to claim 14, wherein, in the on-vehicle-device-side circuit unit, the wireless circuit capable of receiving radio signals in a plurality of frequency bands is connected at an end farthest from the path part [Sasagawa ¶ 0029: antenna 11a-11d (see ¶ 0028: receiving signals in different bands) is shown at farthest end of optical transmission side away from fibre-optic cable 15d (i.e. the path part)].
Regarding claim 16,  Sasagawa in view of Pilat teaches the on-vehicle transmission system according to claim 15, wherein, in the on-vehicle-device-side circuit unit, the wireless circuit, other than the wireless circuit connected at the farthest end, for which the frequency band of the radio signal is higher is connected at a side closer to the path part [Sasagawa ¶ 0028, Fig. 2: antenna system comprises four antennas 11a to 11d, wherein the antenna 11a receives GPS radio waves, the antenna 11b receives radio waves for a satellite digital audio radio service (SDARS), the antenna 11c receives radio waves for a vehicle information communication system (VICS), and the antenna 11d receives radio waves for dedicated short range communication (DSRC)(here, one of ordinary skill in the art would understand that the operating bands of DSRC, VICS, SDAR, and GPS are known in the art, wherein the operating band of DCRC is higher than the operating band of VICS, SDARS, and GPS wherein VICS has a higher operating band (2.5GHz) than the more distal SDARs (if operating at the 2.34GHz band) and GPS (1575.42MHz) (see also sec. # of the present Office Action, Kayaga discloses the known operating bands of DCRC at 5.9GHz, VICS at 2.5GHz, SDARS at 2.34 or 2.6GHz, and GPS at 1575.42MHz)].
Regarding claim 20,  Sasagawa in view of Pilat teaches the on-vehicle transmission system according to claim 14, wherein, in the on-vehicle-device-side circuit unit, the wireless circuit for which the frequency band of the radio signal is higher is connected at a side closer to the path part [Sasagawa ¶ 0028, Fig. 2: antenna system comprises four antennas 11a to 11d, wherein the antenna 11a receives GPS radio waves, the antenna 11b receives radio waves for a satellite digital audio radio service (SDARS), the antenna 11c receives radio waves for a vehicle information communication system (VICS), and the antenna 11d receives radio waves for dedicated short range communication (DSRC)(here, one of ordinary skill in the art would understand that the operating bands of DSRC, VICS, SDAR, and GPS are known in the art, wherein the operating band of DCRC is higher than the operating band of VICS, SDARS, and GPS; see also sec. # of the present Office Action, Kayaga discloses the known operating bands of DCRC at 5.9GHz, VICS at 2.5GHz, SDARS at 2.34 or 2.6GHz, and GPS at 1575.42MHz)].

Claim(s) 8-9 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasagawa in view of Pilat in view of Little et al. (US 2017/0294947; “Little”) in view of McGeehan et al. (US 6,229,992 B1; “McGeehan”).
Regarding claim 8,  Sasagawa in view of Pilat teaches the on-vehicle transmission system according to claim 1, however, does not explicitly disclose wherein at least one of the plurality of wireless circuits in the antenna-side circuit unit is a wireless transmission/reception circuit configured to transmit a radio signal.
However, in a similar field of endeavor, Little teaches wherein at least one of the plurality of wireless circuits in the antenna-side circuit unit is a wireless transmission/reception circuit configured to transmit a radio signal [Little ¶ 0050, Fig. 2: each of the main and diversity portions of the RFFE circuitry 20 has a receive circuitry that can be active simultaneously with another receive circuitry, and therefore allow processing of received signals with spatial-diversity; ¶ 0051: main portion of the RFFE 20 can be configured to include transmit (Tx) and receive (Rx1) functionalities].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of combining received signals from multiple antennae connected in series and transmitting said signal to a on-vehicle device as taught by Sasagawa with the method of utilizing both transceivers and diversity receivers in a wireless communication system as taught by little.  The motivation to do so would be to provide improved receive sensitivity over a single-receive system [Little ¶ 0050].
However, Sasagawa in view of Pilat in view of Little does not explicitly disclose the wireless transmission/reception circuit includes a diplexer.
However, in a similar field of endeavor, McGeehan teaches and the wireless transmission/reception circuit includes a diplexer [McGeehan ¶ col. 3, ll. 26-29, Fig. 4: there is a directional coupler 24 in the transmit signal path. The coupler is arranged such that the transmit signal passes to the common antenna 20 (relatively) unimpeded and the unidirectional coupled port feeds the receiver input].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of combining received signals from multiple antennae connected in series and transmitting said signal to a on-vehicle device as taught by Sasagawa with the system having a diplexer between transmit and receive signal paths of a wireless transceiver as taught by McGeehan.  The motivation to do so would be to utilize a known convention in the art to provide isolation between a receive chain and transmit chain of a wireless transceiver [McGeehan col. 1, ll. 9-19].
Regarding claim 9, Sasagawa in view of Pilat teaches the on-vehicle transmission system according to claim 1, however, does not explicitly disclose wherein at least one of the plurality of wireless circuits in the antenna-side circuit unit is a wireless transmission/reception circuit configured to transmit a radio signal.
However, in a similar field of endeavor, Little teaches wherein at least one of the plurality of wireless circuits in the antenna-side circuit unit is a wireless transmission/reception circuit configured to transmit a radio signal [Little ¶ 0050, Fig. 2: each of the main and diversity portions of the RFFE circuitry 20 has a receive circuitry that can be active simultaneously with another receive circuitry, and therefore allow processing of received signals with spatial-diversity; ¶ 0051: main portion of the RFFE 20 can be configured to include transmit (Tx) and receive (Rx1) functionalities].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of combining received signals from multiple antennae connected in series and transmitting said signal to a on-vehicle device as taught by Sasagawa with the method of utilizing both transceivers and diversity receivers in a wireless communication system as taught by little.  The motivation to do so would be to provide improved receive sensitivity over a single-receive system [Little ¶ 0050].
However, Sasagawa in view of Pilat in view of Little does not explicitly disclose the wireless circuit other than the wireless transmission/reception circuit includes a directional coupling circuit.
However, in a similar field of endeavor, McGeehan teaches the wireless circuit other than the wireless transmission/reception circuit includes a directional coupling circuit [McGeehan ¶ col. 3, ll. 26-29, Fig. 4: there is a directional coupler 24 in the transmit signal path. The coupler is arranged such that the transmit signal passes to the common antenna 20 (relatively) unimpeded and the unidirectional coupled port feeds the receiver input].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of combining received signals from multiple antennae connected in series and transmitting said signal to a on-vehicle device as taught by Sasagawa with the wireless transceiver that employs a directional coupling circuit as taught by McGeehan.  The motivation to do so would be to provide isolation between a receive chain and transmit chain of a wireless transceiver while improving spectrum utilization [McGeehan col. 1, ll. 9-19].
Regarding claim 21,  Sasagawa in view of Pilat teaches the on-vehicle transmission system according to claim 14, however, does not explicitly disclose wherein at least one of the plurality of wireless circuits in the on-vehicle-device-side circuit unit is a wireless transmission/reception circuit configured to transmit a radio signal.
However, in a similar field of endeavor, Little teaches wherein at least one of the plurality of wireless circuits in the on-vehicle-device-side circuit unit is a wireless transmission/reception circuit configured to transmit a radio signal [Little ¶ 0050, Fig. 2: each of the main and diversity portions of the RFFE circuitry 20 has a receive circuitry that can be active simultaneously with another receive circuitry, and therefore allow processing of received signals with spatial-diversity; ¶ 0051: main portion of the RFFE 20 can be configured to include transmit (Tx) and receive (Rx1) functionalities].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of combining received signals from multiple antennae connected in series and transmitting said signal to a on-vehicle device as taught by Sasagawa with the method of utilizing both transceivers and diversity receivers in a wireless communication system as taught by little.  The motivation to do so would be to provide improved receive sensitivity over a single-receive system [Little ¶ 0050].
However, Sasagawa in view of Pilat in view of Little does not explicitly disclose the wireless transmission/reception circuit includes a diplexer However, in a similar field of endeavor, McGeehan teaches and the wireless transmission/reception circuit includes a diplexer [McGeehan ¶ col. 3, ll. 26-29, Fig. 4: there is a directional coupler 24 in the transmit signal path. The coupler is arranged such that the transmit signal passes to the common antenna 20 (relatively) unimpeded and the unidirectional coupled port feeds the receiver input].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of combining received signals from multiple antennae connected in series and transmitting said signal to a on-vehicle device as taught by Sasagawa with the system having a diplexer between transmit and receive signal paths of a wireless transceiver as taught by McGeehan.  The motivation to do so would be to utilize a known convention in the art to provide isolation between a receive chain and transmit chain of a wireless transceiver [McGeehan col. 1, ll. 9-19].
Regarding claim 22,  Sasagawa in view of Pilat teaches the on-vehicle transmission system according to claim 14, however, does not explicitly disclose wherein at least one of the plurality of wireless circuits in the on-vehicle-device-side circuit unit is a wireless transmission/reception circuit configured to transmit a radio signal.
However, in a similar field of endeavor, Little teaches wherein at least one of the plurality of wireless circuits in the on-vehicle-device-side circuit unit is a wireless transmission/reception circuit configured to transmit a radio signal [Little ¶ 0050, Fig. 2: each of the main and diversity portions of the RFFE circuitry 20 has a receive circuitry that can be active simultaneously with another receive circuitry, and therefore allow processing of received signals with spatial-diversity; ¶ 0051: main portion of the RFFE 20 can be configured to include transmit (Tx) and receive (Rx1) functionalities].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of combining received signals from multiple antennae connected in series and transmitting said signal to a on-vehicle device as taught by Sasagawa with the method of utilizing both transceivers and diversity receivers in a wireless communication system as taught by little.  The motivation to do so would be to provide improved receive sensitivity over a single-receive system [Little ¶ 0050].
However, Sasagawa in view of Pilat in view of Little does not explicitly disclose the wireless circuit other than the wireless transmission/reception circuit includes a directional coupling circuit.
However, in a similar field of endeavor, McGeehan teaches the wireless circuit other than the wireless transmission/reception circuit includes a directional coupling circuit [McGeehan ¶ col. 3, ll. 26-29, Fig. 4: there is a directional coupler 24 in the transmit signal path. The coupler is arranged such that the transmit signal passes to the common antenna 20 (relatively) unimpeded and the unidirectional coupled port feeds the receiver input].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of combining received signals from multiple antennae connected in series and transmitting said signal to a on-vehicle device as taught by Sasagawa with the wireless transceiver that employs a directional coupling circuit as taught by McGeehan.  The motivation to do so would be to provide isolation between a receive chain and transmit chain of a wireless transceiver while improving spectrum utilization [McGeehan col. 1, ll. 9-19].

Claim(s) 10-12 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasagawa in view of Pilat in view of Little.
Regarding claim 10,  Sasagawa in view of Pilat teaches the on-vehicle transmission system according to claim 1, wherein at least one of the plurality of wireless circuits in the antenna-side circuit unit is a wireless reception circuit configured not to transmit a radio signal [Sasagawa ¶ 0028: antennae 11a-11d receive signals (Sasagawa does not disclose any of antennae 11a-11d transmitting signals, and e.g., a GPS receiver, would have no inherent or implicit transmission capability/  Furthermore, no transmission circuity is shown in the disclosure, therefore, on of ordinary skill in the art would understand that receiving circuits are configured to not transmit radio signals)].
However, Sasagawa does not explicitly disclose the wireless reception circuit includes an LNA (Low Noise Amplifier).
However, in a similar field of endeavor, Little teaches the wireless reception circuit includes an LNA (Low Noise Amplifier) [Little ¶ 0052, Fig. 2: Rx2 functionality is indicated as a diversity receive (DRx) functional block 40 that includes, for example, a filter and an LNA for the Rx2 operation, wherein such an Rx2 operation can be performed with a second antenna (e.g., a diversity antenna) 44, through a signal path 42].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of combining received signals from multiple antennae connected in series and transmitting said signal to a on-vehicle device as taught by Sasagawa with the receive circuit having a LNA as taught by Little.  The motivation to do so would be to provide improved receive sensitivity over a single-receive system [Little ¶ 0050].
Regarding claim 11,  Sasagawa in view of Pilat teaches the on-vehicle transmission system according to claim 1, however, Sasagawa does not explicitly disclose wherein radio signals at the plurality of antennas, [are transmitted] to the on-vehicle device side mounted on the vehicle.
However, Pilat teaches wherein radio signals at the plurality of antennas, [are transmitted] to the on-vehicle device side mounted on the vehicle [Pilat ¶ 0015, Fig. 2: remote receive antennas 24 are configured to receive a signal from the portable transmitter 22 and to communicate the signal through a cable 28 (i.e. a path part) to the transceiver module 25; ¶ 0012: transceiver module 25 may be mounted to the bumper or other external vehicle component (i.e. side mounted on-vehicle device)].
The motivation to combine these references is illustrated in the rejection of claim 1 above.
However, Sasagawa in view of Pilat does not explicitly disclose further comprising: a diversity wireless circuit unit connected to an antenna; and a diversity path part configured to transmit radio signals at the antenna, to a device.
However, Little teaches a diversity wireless circuit unit connected to an antenna; and a diversity path part configured to transmit radio signals at the antenna, to a device [Little ¶ 0052, Fig. 2: diversity portion of the RFFE 20 can be configured to include a receive (Rx2) functionality which is indicated as a diversity receive (DRx) functional block 40, wherein an Rx2 operation can be performed with a second antenna (e.g., a diversity antenna) 44, through a signal path 42 (diversity path part; see also Fig. 3A showing signal path 42 from reception antenna 2 and output from diversity receive block 40)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of combining received signals from multiple antennae connected in series and transmitting said signal to a on-vehicle device as taught by Sasagawa with the method of utilizing both transceivers and diversity receivers in a wireless communication system as taught by little.  The motivation to do so would be to provide improved receive sensitivity over a single-receive system [Little ¶ 0050].
Regarding claim 12,  Sasagawa in view of Pilat teaches the on-vehicle transmission system according to claim 1, wherein the antenna-side circuit unit further combines at least one of radio signals at the plurality of antennas [Sasagawa ¶ 0028: four radio signals are received by antennas 11a to 11d and are multiplexed, and the multiplexed radio signals (i.e. resultant signal) are transmitted through a fiber-optic cable 15d]. 
However, Sasagawa in view of Pilat does not explicitly disclose further comprising a diversity wireless circuit unit connected to a plurality of antennas.
However, in a similar field of endeavor, Little teaches further comprising a diversity wireless circuit unit connected to a plurality of antennas [Little ¶ 0052, Fig. 2: diversity portion of the RFFE 20 can be configured to include a receive (Rx2) functionality which is indicated as a diversity receive (DRx) functional block 40, wherein an Rx2 operation can be performed with a second antenna (e.g., a diversity antenna) 44, through a signal path 42 (diversity path part; see also Fig. 3A showing signal path 42 from reception antenna 2 and output from diversity receive block 40)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of combining received signals from multiple antennae connected in series and transmitting said signal to a on-vehicle device as taught by Sasagawa with the method of utilizing both transceivers and diversity receivers in a wireless communication system as taught by little.  The motivation to do so would be to provide improved receive sensitivity over a single-receive system [Little ¶ 0050].
Regarding claim 23,  Sasagawa in view of Pilat teaches the on-vehicle transmission system according to claim 14, wherein at least one of the plurality of wireless circuits in the on-vehicle-device-side circuit unit is a wireless reception circuit configured not to transmit a radio signal [Sasagawa ¶ 0028: antennae 11a-11d receive signals (Sasagawa does not disclose any of antennae 11a-11d transmitting signals, and e.g., a GPS receiver, would have no inherent or implicit transmission capability/  Furthermore, no transmission circuity is shown in the disclosure, therefore, on of ordinary skill in the art would understand that receiving circuits are configured to not transmit radio signals)].
However, Sasagawa does not explicitly disclose the wireless reception circuit includes an LNA.
However, in a similar field of endeavor, Little teaches the wireless reception circuit includes an LNA [Little ¶ 0052, Fig. 2: Rx2 functionality is indicated as a diversity receive (DRx) functional block 40 that includes, for example, a filter and an LNA for the Rx2 operation, wherein such an Rx2 operation can be performed with a second antenna (e.g., a diversity antenna) 44, through a signal path 42].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of combining received signals from multiple antennae connected in series and transmitting said signal to a on-vehicle device as taught by Sasagawa with the receive circuit having a LNA as taught by Little.  The motivation to do so would be to provide improved receive sensitivity over a single-receive system [Little ¶ 0050].

Allowable Subject Matter
Claims 4-6, 13, 17-19, and 24-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and subject to overcoming the 112b rejections in sec. 3-6 of the present Office Action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kagaya et al. (US 2016/0006112; “Kagaya”) ¶¶ 0137-0138: operating bands of DCRC at 5.9GHz, VICS at 2.5GHz, SDARS at 2.34 or 2.6GHz, and GPS at 1575.42MHz.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728. The examiner can normally be reached Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P COX/           Primary Examiner, Art Unit 2474